DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  “A positioning system for a mobile unit with” should recite “A positioning system for a mobile unit comprising:” and “A method for operating a positioning system for a mobile unit,” should recite  “A method for operating a positioning system for a mobile unit comprising:”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reference localization unit…captured; a computing unit…determined; an assessment unit…determined; safe driving mode of the vehicle…activated in claims 1-11, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document, and it is unclear the metes and bounds required for the phrase “can be” in the claims 1-17.  For instance, in claim 1, “a reference localization unit, through which a first reference position can be captured” would be better understood as “a reference localization unit configured to capture a first reference position”.  
The term "later" in claim 1 is a relative term which renders the claim indefinite.  The term "later" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 4, 6-8, 10-11, 14, 16-17 recite the limitation “the calculated second position”. It is unclear to which position is being referred as independent claim(s) does not introduce a first calculated position and introduces “a first reference position” and “a second reference position”.
Claim 9 recites the limitation “a positioning system”; however, it is unclear to what positioning system is being referred as claim 1 previously introduces a positioning system for a mobile unit.
Claim 12 recites “A method for operating a positioning system for a mobile unit” but does not recite steps to perform the method; therefore, it is unclear to which statutory class is intended by Applicants for claims 12-16.
Claim 15 recites the limitation “the output position”.  There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-14, 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for positioning a mobile unit.
The limitations of claims 1 and 12, as drafted, is a system and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements— “localization unit”, “capturing unit”, and “computing unit”, and “wherein at least one parameter of the neural network can be adjusted based on a comparison of the second reference position with the calculated second position”.  The localization unit, capturing unit, computing unit, and neural network are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using localization unit, capturing unit, computing unit, and neural network to perform the positioning a mobile unit amounts to no more than mere instructions to apply the exception using generic computer 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/73815 A1, hereinafter Fisher.
As per Claims 1 and 12, Fisher discloses a positioning system for a mobile unit with a reference localization unit, through which a first reference position can be captured at a first point in time and a second reference position of the mobile unit can be captured at a later second point in time (see at least abstract, page 7 lines 18-20, Figure 1, page 10 lines 18-21); 

a computing unit, through which a calculated second position of the mobile unit can be determined at the second point in time by means of a neural network based on the first reference position and the captured movement data (see at least page 8 lines 27-29, page 10 lines 18-28); wherein at least one parameter of the neural network can be adjusted based on a comparison of the second reference position with the calculated second position (see at least page 10 lines 25-28). 

As per Claim 2, Fisher discloses wherein the reference positions can be captured by the reference localization unit based on a navigation satellite system (see at least page 7 lines 18-19).

As per Claim 3, Fisher discloses wherein the movement data of the mobile unit comprises a velocity and/or directional information (see at least page 7 lines 18-19, page 7 lines 27-34).

As per Claim 8, Fisher discloses wherein a trajectory of the mobile unit can be determined by a trajectory planning unit based on the calculated second position (see at least page 7 lines 18-19, page 7 lines 27-34).

As per Claim 9, Fisher discloses a vehicle with a positioning system according to claim 1 (see at least page 7 lines 18-19, page 7 lines 27-34).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of US 2012/0221244, hereinafter Georgy.
As per Claims 4, 14, and 16, Fisher does not explicitly disclose wherein an operating status can be determined for the reference localization unit and either the second reference position or the calculated second position can be output depending on the operating status. 
However, Georgy teaches wherein an operating status can be determined for the reference localization unit and either the second reference position or the calculated second position can be output depending on the operating status (see at least [0143]: automatically detect and assess the quality of GNSS information, and further provide a means of discarding or discounting degraded information, [0149], [0315]: When the GPS quality is extremely low, its 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Fisher by incorporating wherein an operating status can be determined for the reference localization unit and either the second reference position or the calculated second position can be output depending on the operating status as taught by Georgy in order to integrate output information to produce a navigation solution and to achieve more accurate, consistent and uninterrupted positioning information. 

As per Claim 5, Fisher does not explicitly disclose wherein the operating status can be determined based on a plausibility check for the second reference position. 
However, Georgy teaches wherein the operating status can be determined based on a plausibility check for the second reference position (see at least [0143]: automatically detect and assess the quality of GNSS information, and further provide a means of discarding or discounting degraded information, [0149], [0315]: When the GPS quality is extremely low, its readings are discarded completely, and the Mixture PF with 3D "reduced number of inertial sensors with speed readings" operates in prediction mode relying on the higher order AR model correction for the stochastic gyroscope drift).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Fisher by incorporating wherein the operating status can be determined based on a plausibility check for the second reference position as taught by 

As per Claim 6, Fisher does not explicitly disclose wherein an assessment unit is further comprised, through which a quality signal for the calculated second position can further be determined based on a comparison of the second references position with the calculated second position. 
However, Georgy teaches wherein an assessment unit is further comprised, through which a quality signal for the calculated second position can further be determined based on a comparison of the second references position with the calculated second position (see at least [0143], [0149], [0315], [0341]-[0343]: quality).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Fisher by incorporating wherein an assessment unit is further comprised, through which a quality signal for the calculated second position can further be determined based on a comparison of the second references position with the calculated second position as taught by Georgy in order to integrate output information to produce a navigation solution and to achieve more accurate, consistent and uninterrupted positioning information. 

As per Claim 7, Fisher does not explicitly disclose wherein either the second reference position or the calculated second position can be output depending on the quality signal. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Fisher by incorporating wherein either the second reference position or the calculated second position can be output depending on the quality signal as taught by Georgy in order to integrate output information to produce a navigation solution and to achieve more accurate, consistent and uninterrupted positioning information. 

As per Claim 11, Fisher does not explicitly disclose wherein the calculated second position can be further determined based on operating data from the vehicle. 
However, Georgy teaches wherein the calculated second position can be further determined based on operating data from the vehicle (see at least abstract, [0143], [0149], [0215],[0315], [0341]-[0343]: quality).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Fisher by incorporating wherein the calculated second position can be further determined based on operating data from the vehicle as taught by Georgy in order to integrate output information to produce a navigation solution and to achieve more accurate, consistent and uninterrupted positioning information. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of US 2018/0074201, hereinafter Sakai.

However, Sakai teaches wherein the vehicle can be controlled at least partially automatically, wherein a safe driving mode of the vehicle can be activated depending on an operating status of the reference localization unit, wherein the vehicle can be controlled during the activated safe driving mode based on the calculated second position (see at least [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Fisher by incorporating wherein the vehicle can be controlled at least partially automatically, wherein a safe driving mode of the vehicle can be activated depending on an operating status of the reference localization unit, wherein the vehicle can be controlled during the activated safe driving mode based on the calculated second position as taught by Sakai in order to accurately diagnose the accuracy of the position data obtained by the GNSS and appropriately controlling travel of the vehicle. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of US 2019/0354111, hereinafter Cheng.
As per Claim 15, Fisher does not explicitly disclose wherein an autonomous control of the movement of the mobile unit is performed based on the output position.  
However, Cheng teaches wherein an autonomous control of the movement of the mobile unit is performed based on the output position (see at least [0026], [0056]).
. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Sakai, and further in view of Georgy.
As per Claim 17, Fisher does not explicitly disclose wherein the calculated second position can be further determined based on operating data from the vehicle. 
However, Georgy teaches wherein the calculated second position can be further determined based on operating data from the vehicle (see at least abstract, [0143], [0149], [0215],[0315], [0341]-[0343]: quality).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Fisher by incorporating wherein the calculated second position can be further determined based on operating data from the vehicle as taught by Georgy in order to integrate output information to produce a navigation solution and to achieve more accurate, consistent and uninterrupted positioning information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668


/Angelina Shudy/            Primary Examiner, Art Unit 3668